 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCIS GOODS,                         )   Case No.: 1:19-cv-0663-DAD- JLT
                                                    )
12                  Plaintiff,                      )   ORDER DIRECTING THE CLERK TO PROVIDE
                                                    )   PLAINTIFF A COPY OF THE ORDER DATED
13          v.                                      )   MAY 23, 2019 (Doc. 3)
                                                    )
14   BAKERSFIELD POLICE DEPT., et al.,              )   ORDER GRANTING PLAINTIFF AN EXTENSION
                                                    )   OF TIME
15                  Defendants.                     )
                                                    )
16
17          Charles Francis Goods asserts the Bakersfield Police Department and an unidentified police
18   officer are liable for a violation of the First Amendment and a “threat to safety.” (Doc. 1) On May 23,
19   2019, the Court determined Plaintiff failed to clearly identify the cause of action upon which he seeks
20   to proceed or allege facts sufficient for the Court to find he stated a cognizable claim. (Doc. 3)
21   Therefore, Plaintiff’s complaint was dismissed with leave to amend, within thirty days of the date of
22   service of the Court’s order. (Id. at 7)
23          Because Plaintiff failed to timely file an amended complaint, the Court issued an order to show
24   cause why the action should not be dismissed for his failure to comply with the Court’s order and
25   failure to prosecute the action on June 27, 2019. (Doc. 5) On July 12, 2019, Plaintiff responded to the
26   Court’s order, indicating that he lost his copies of the documents related to the case. (Doc. 6 at 1)
27   However, Plaintiff also acknowledged that he received a “letter” from the Court—which in fact was an
28   order—informing him that he had “only 14 day[s] to show cause.” (Id.)

                                                         1
 1          Based upon the information provided by Plaintiff, the Court will provide a copy of its prior

 2   order dated May 23, 2019 (Doc. 3), which includes the applicable legal standards and identifies the

 3   pleading deficiencies. In addition, Plaintiff will be granted an extension of time to respond to the

 4   order to show cause or file an amended complaint that cures the deficiencies identified by the Court.

 5   Accordingly, the Court ORDERS:

 6          1.      The Clerk of Court is DIRECTED to provide Plaintiff a copy of the order dated May

 7                  23, 2019 (Doc. 3); and

 8          2.      Plaintiff SHALL file an amended complaint no later than August 13, 2019.

 9          Plaintiff is advised the order to show cause remains in effect, and failure to file an

10   amended complaint as ordered will result in a recommendation that the action be dismissed for

11   his failure to prosecute and failure to obey the Court’s orders. If Plaintiff timely files an amended

12   complaint, the order to show cause will be discharged.

13
     IT IS SO ORDERED.
14
15      Dated:     July 28, 2019                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
